DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on December 13, 2019.
This office action is in response to Amendments and/or Remarks filed on June 17, 2022. In the current Amendment, claims 1, 5, and 6 are amended. Claim 9 is/are cancelled. Claims 1-8 are pending.
In response to amendments and or remarks filed on June 17, 2022, the objections to the specification, made in the previous office action, has been withdrawn.
In response to amendments and or remarks filed on June 17, 2022, the objections to claim 6, made in the previous office action, has been withdrawn.


Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
This claim recites “the lowest” in the second to last line of the claim. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the lowest” will be interpreted as a lowest.  

Regarding Claim 5, 
This claim recites “the lowest” in the second to last line of the claim. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the lowest” will be interpreted as a lowest. 

Dependent claims 2-4 and 6-8 are rejected due to being directly and indirectly dependent on rejected claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Step 1: 
Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.

Step 2A Prong One: 
Claim 1 recites the following limitations: 
specifying… context variables associated with each of the acquired plurality of pieces of input data [based on] each of a plurality of pieces of input data and each of labels representing the plurality of pieces of input data 
determining… decision labels associated with the plurality of pieces of input data respectively [based on] each of the acquired plurality of pieces of input data… and each of the context variables…
learning parameters of the encoder and decoder so that a value of an evaluation function indicating a difference between a label among the plurality of labels and a decision label among the decision labels becomes the lowest, the label corresponding to the input data among the acquired plurality of pieces of input data, the decision label corresponding to the input data. 
This/These limitations require specifying context variables associated with input data based on input data and labels representing input data (corresponds to evaluation of context variables based on input data and labels with assistance of pen and paper), determining decision labels associated with the input data based on the input data and context variables (corresponds to evaluation (with assistance of pen and paper) of decision labels based on input data and context variables, and learning parameters of an encoder and decoder to minimize the value of an evaluation function (corresponds to evaluation with assistance of pen and paper)). This falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. Thus, Claim 1 recites an abstract idea.

Step 2A Prong Two: 
The abstract idea of Claim 1 is not integrated into a practical application because the additional elements recited in Claim 1 are: 
computer-implemented
acquiring a plurality of pieces of input data; 
by [using] an encoder… by inputting… input data into an input layer in the encoder
the context variables being output by an output layer in the encoder; 
by [using] a decoder… by inputting… input data 
…context variables that is output by the output layer
Instructions to apply the abstract idea on generic computer components (computer-implemented) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, generally linking the abstract idea to a particular technological environment or field of use (by [using] an encoder… by inputting… input data into an input layer in the encoder, the context variables being output by an output layer in the encoder, by [using] a decoder… by inputting… input data, …context variables that is output by the output layer) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)), these additional elements merely specify that the above mental process steps are performed in a particular technological environment. Further, the recitation of: 
acquiring a plurality of pieces of input data;
amounts to recitation of insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Therefore, Claim 1 is directed to an abstract idea.

Step 2B: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use or technological environment (by [using] an encoder… by inputting… input data into an input layer in the encoder, the context variables being output by an output layer in the encoder, by [using] a decoder… by inputting… input data, …context variables that is output by the output layer) does not provide an inventive concept (see MPEP 2106.05(h)) and using generic computer components (computer-implemented) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. 
Further, the following recitation of insignificant extra-solution activity (acquiring a plurality of pieces of input data) amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); ". Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional. Therefore, claim 1 is subject matter ineligible.

Regarding Claim 2,
Claim 2 is dependent on claim 1 and only includes additional elements which are additional field of use or technological environment limitations (the encoder includes an output layer including a plurality of nodes configured to output the context variables, and the encoder is configured to, in response to receiving a control instruction, increase a number of the plurality of nodes in the output layer for increasing a number of the context variables to be output.). Generally linking the abstract idea to a particular technological environment or field of use cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)). Further, generally linking the abstract idea to a field of use or technological environment does not provide an inventive concept (see MPEP 2106.05(h)). The claims therefore do not provide significantly more than the abstract idea and are subject-matter ineligible.

Regarding Claim 3, 
Claim 3 is dependent on claim 1 and only includes additional limitations drawn to mental processes (wherein the plurality of pieces of input data includes a first piece of input data, the labels include a first label representing the first piece of input data and a second label representing the first piece of input data, and the context variables associated with the first piece of input data are calculated based on first context variables associated with a combination of the first piece of input data and the first label, and second context variables associated with a combination of the first piece of input data and the second label). This claim requires that the plurality of input data includes a first input data (corresponds to observation), the labels include a first label representing a first input data and a second label representing the first input data (corresponds to evaluation), and that the context variables are calculated based on first context variables and second context variables (corresponds to evaluation with assistance of pen and paper). This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 4, 
Claim 4 is dependent on claim 3 and only includes additional limitations drawn to mental processes (wherein the context variables associated with the first piece of input data are average values of the first context variables and the second context variables). This claim requires that the context variables associated with the first input data are average values of the first and second context variables (corresponds to evaluation with assistance of pen and paper). This claim does not recite any additional elements beyond those recited in claim 1 or claim 3, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 5, 
Claim 5 is directed to a learning apparatus comprising a memory and a processor, which is directed to a machine, one of the statutory categories. Claim 5 recites: A learning apparatus comprising: a memory; and a processor coupled to the memory and the processor configured to:, perform a process that has limitations similar to the limitations of claim 1. Therefore, that claim 5 is rejected based on the same rationale as set forth for claim 1  As performing a mental process or abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 5 remains subject matter ineligible. 

Regarding Claim 6, 
Claim 6 is dependent on claim 5, and recites limitations that are similar to the limitations recited in claim 2. There are no additional elements present in claim 6 that are not already present in claim 2. Therefore, Claim 6 is rejected with the same rationale applied against claim 2. 
Regarding Claim 7
Claim 7 is dependent on claim 5, and recites limitations that are similar to the limitations recited in claim 3. There are no additional elements present in claim 7 that are not already present in claim 3. Therefore, Claim 7 is rejected with the same rationale applied against claim 3.

Regarding Claim 8, 
Claim 8 is dependent on claim 7 and recites limitations that are similar to the limitations recited in claim 4. There are no additional elements present in claim 8 that are not already present in claim 4. Therefore, claim 8 is rejected with the same rationale applied against claim 4. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al.  (“Label-denoising Auto-Encoder for Classification with Inaccurate Supervision Information”) 
Regarding Claim 1, 
Wang teaches: 
A computer-implemented learning method comprising: (Page 3651: “To empirically validate the effectiveness of the proposed approach we conducted experiments on artificial toy data and real database: MINST, USPS and ORL database. In preprocessing we set K of KNN to be 5, and use the baseline autoencoder (AE) + softmax classifier for pre-prediction. Note that in what follows we don’t consider the probabilistic perturbation of x [18] but only the label y is disturbed probabilistically.” teaches testing the label-denoising auto-encoder on multiple datasets, including the MINST, USPS, and ORL databases (suggests a computer-based implementation))

acquiring a plurality of pieces of input data; (Page 3651: “To empirically validate the effectiveness of the proposed approach we conducted experiments on artificial toy data and real database: MINST, USPS and ORL database.”; Page 3652: “MINST [23] is a database of handwritten digits range from 0 to 9. The digits have been size-normalized and centered in a 28 × 28 image. It has a training set of 60000 examples, and a test set of 10000 examples. We random select 10000 data from training set to construct our noise set. For test set we use the standard one defined by the evaluation protocol of this dataset. The noise is injected randomly, i.e., changing the labels randomly to other categories, with a noise level varying from 10% to 70%.” teaches acquiring a plurality of training (input) data)

specifying, by an encoder, context variables associated with each of the acquired plurality of pieces of input data by inputting each of a plurality of pieces of input data and each of labels representing the plurality of pieces of input data into an input layer in the encoder, the context variables being output by an output layer in the encoder; (Page 3648: “In this paper we propose a new type of auto-encoder coined label-denoising auto-encoder to learn a representation for robust classification under this situation. For this purpose, we include both the feature and the (noisy) label of a data point in the input layer of the auto-encoder network…” ; Page 3649: “The basic auto-encoder consists of an encoder and a decoder, whose weights can be trained with backpropagation [23], by setting the target values to be equal to the inputs.” teaches that an autoencoder consists of an encoder and decoder; Fig. 2 and Page 3650: “Labels by themselves can also be regarded as a feature. For example, if we label an object as a football, we know it is round and has some pentagon or hexagon grids on its surface. In this regards, label is essentially an abstraction of one class of things. Considering this, we add it to the input layer of the auto-encoder as an extra dimension of the data point. Figure 2 illustrates a typical architecture of our Label denoising auto-encoder (LDAE). We use one single node to represent a multi-class label in the input layer 1 and a 1-of-K coding scheme for the output layer. As a result, compared to the standard AE network, we simply add one label node to the input layer and K label nodes to the output layers” teaches inputting both the features (obtained from the input data) and a multi-class label representing the input data into the input layer of an encoder and obtaining latent variables (context variables); Fig. 2 (annotated) below shows that the encoder’s input layer receives input data x1, x2, x3, x4, and multi class label y1 and outputs latent variables h1, h2, and h3)

    PNG
    media_image1.png
    301
    547
    media_image1.png
    Greyscale

	Fig. 2 annotated by examiner with red box showing encoder

determining, by a decoder, decision labels associated with the plurality of pieces of input data respectively by inputting each of the acquired plurality of pieces of input data and each of the context variables that is output by the output layer; (Page 3649: “The basic auto-encoder consists of an encoder and a decoder, whose weights can be trained with backpropagation [23], by setting the target values to be equal to the inputs.” teaches that an autoencoder consists of an encoder and decoder; Fig. 2 and Page 3650: “Figure 2 illustrates a typical architecture of our Label denoising auto-encoder (LDAE). We use one single node to represent a multi-class label in the input layer 1 and a 1-of-K coding scheme for the output layer. As a result, compared to the standard AE network, we simply add one label node to the input layer and K label nodes to the output layers.” teaches that decision labels are output by the decoder that are associated with the input data by inputting the plurality of input data into the encoder and latent variables (context variables) output from the encoder to the decoder; Fig. 2 (annotated) below shows that the encoder’s input layer receives input data x1, x2, x3, x4, and multi class label y1 and outputs latent variables h1, h2, and h3, these latent variables are input into the decoder and the decoder outputs decision labels x1 hat, x2 hat, x3 hat, x4 hat, y1 hat, y2 hat, y3 hat)

    PNG
    media_image2.png
    301
    547
    media_image2.png
    Greyscale

	Fig. 2 annotated by examiner with red box showing encoder (encoder is on bottom) and green box showing the decoder (decoder is on the top)

learning parameters of the encoder and the decoder so that a value of an evaluation function indicating a difference between a label among the plurality of labels and a decision label among the decision labels becomes the lowest, the label corresponding to input data among the acquired plurality of pieces of input data, the decision label corresponding to the input data. (Page 3649: “The basic auto-encoder consists of an encoder and a decoder, whose weights can be trained with backpropagation [23], by setting the target values to be equal to the inputs… The learning objective function is:

    PNG
    media_image3.png
    46
    236
    media_image3.png
    Greyscale

and Page 3650: “The overall objective function of the network is as follows,

    PNG
    media_image4.png
    204
    483
    media_image4.png
    Greyscale

and Page 3651: “The traditional backpropagation [23] can be used for optimization of Eq. 4.” teaches that backpropagation is used to train the weights (learn parameters) of the autoencoder, including both the encoder and decoder, a traditional autoencoder is trained with a learning objective function (evaluation function) of minimizing the difference between label x hat (decision label) and label x (label among plurality of labels) (difference between label and a decision label becomes the lowest), and that the label denoising autoencoder also follows a similar objective function (evaluation function) of minimizing the difference between an input label and label output by the decoder (Equation 4) and that backpropagation is also used to optimize Equation 4)

Regarding Claim 3, 
Wang teaches The learning method according to claim 1,
Wang further teaches:
wherein the plurality of pieces of input data includes a first piece of input data, (Fig. 2 (above) teaches that x1 (first piece of input data), x2, x3, and x4 are input into the autoencoder)

the labels include a first label representing the first piece of input data and a second label representing the first piece of input data, and (Fig. 2 and Page 3650: “Figure 2 illustrates a typical architecture of our Label denoising auto-encoder (LDAE). We use one single node to represent a multi-class label in the input layer 1 and a 1-of-K coding scheme for the output layer. As a result, compared to the standard AE network, we simply add one label node to the input layer and K label nodes to the output layers.” teaches that a multi-class label (first label) is input into the autoencoder to represent the input data and K labels (second label) are output from the decoder of the autoencoder to represent the input data, in Fig. 2, label y1 is the first label that represents input data x1, and label y1 hat is the second label that represents input data x1)

the context variables associated with the first piece of input data are calculated based on first context variables associated with a combination of the first piece of input data and the first label, and second context variables associated with a combination of the first piece of input data and the second label. (Fig. 2 teaches that latent variables (context variables) h1, h2, and h3 are determined based on the input that is input to the encoder (input data x1, x2, x3, x4, and label y1) and Page 3649: “The basic auto-encoder consists of an encoder and a decoder, whose weights can be trained with backpropagation [23], by setting the target values to be equal to the inputs. In particular, for an input matrix X, the active vector of its hidden layer can be denoted as H = S(W1X + b1), where W1 is the connection weight between input layer and hidden layer, b1 is the bias to the hidden layer, and S is a nonlinear transform function (e.g., the sigmoid function). The output vector Xˆ is therefore calculated as Xˆ = S(W2H + b2), using the connection weights W2 between the hidden layer and output layer and output bias b2.” and Page 3651: “The traditional backpropagation [23] can be used for optimization of Eq. 4.” teaches that the weights of the autoencoder can be trained with backpropagation, therefore the latent variables are adjusted and calculated based on the input data and its associated output label (combination of first piece of input data and second label))

Regarding Claim 5,
This claim recites A learning apparatus, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to the method of claim 1, thus is rejected with the same rationale applied against claim 1. 

Regarding Claim 7,
This claim recites The learning apparatus according to claim 5, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to the method of claim 3, thus is rejected with the same rationale applied against claim 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Draelos et al. (US 2017/0177993 A1)
Regarding Claim 2, 
Wang teaches The learning method according to claim 1,
Wang further teaches: 
wherein the encoder includes an output layer including a plurality of nodes configured to output the context variables, and (Page 3649: “The basic auto-encoder consists of an encoder and a decoder, whose weights can be trained with backpropagation [23], by setting the target values to be equal to the inputs.” teaches that an autoencoder consists of an encoder and decoder; Fig 2 (annotated below) taches that the encode receives input data x1, x2, x3, x4, and y1 and outputs latent variables (context variables) h1, h2, and h3)

    PNG
    media_image2.png
    301
    547
    media_image2.png
    Greyscale


Wang does not appear to explicitly teach: 
the encoder is configured to, in response to receiving a control instruction, increase a number of the plurality of nodes in the output layer for increasing a number of the context variables to be output.

However, Draelos teaches: 
the encoder is configured to, in response to receiving a control instruction, increase a number of the plurality of nodes in the output layer for increasing a number of the context variables to be output. (Para [0016]: “The encoded data is sent into the output layer on a decode path through the portion back to the input layer to obtain a reconstruction of the data by the input layer. A determination is made as to whether an undesired amount of error has occurred in the output layer based on the data sent into the input layer and the reconstruction of the data. A number of new nodes is added to the output layer when a determination is present that the undesired amount of the error has occurred, enabling reducing the error using the number of the new nodes.” teaches adding new nodes to the output layer of the encoder in response to a determination of error (control instruction))
Wang and Draelos are analogous art because they are directed to encoder decoder neural networks. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder of Wang’s label denoising autoencoder with Draelos’ output layer nodes with a motivation to efficiently manage neural networks when changes in data that cannot be processed with a desired level of accuracy by the neural network occur (Draelos Para [0015]). 

Regarding Claim 6,
This claim recites The learning apparatus according to claim 5, which performs a plurality of operations as recited by the method of claim 2, and has limitations that are similar to the method of claim 2, thus is rejected with the same rationale applied against claim 2.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Celikyilmaz et al. (US 2019/0287012 A1)

Regarding Claim 4, 
Wang teaches The learning method according to claim 3,
Wang does not appear to explicitly teach:
wherein the context variables associated with the first piece of input data are average values of the first context variables and the second context variables. 

However, Celikyilmaz teaches: 
wherein the context variables associated with the first piece of input data are average values of the first context variables and the second context variables. (Para [0008]: “The agent context vector includes a weighted average of token context vectors for the plurality of encoder agents, and each token context vector, in turn, includes a weighted average of the top-level hidden-state output vectors computed by that encoder agent.” teaches that the context vector (context variables) is a weighted average of the token context vectors)
Wang and Celikyilmaz are analogous art because they are directed to encoder decoder neural networks. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the latent variables of Wang’s autoencoder with Celikyilmaz’s weighted average context vector with a motivation to “decid[e], conceptually speaking, which encoder's information is more relevant to the current decoding time step t” (Celikyilmaz, Para [0042]).

Regarding Claim 8,
This claim recites The learning apparatus according to claim 7, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to the method of claim 4, thus is rejected with the same rationale applied against claim 4.


Response to Arguments
Regarding Objection to the Specification: 
Applicant’s argument: 
“The Specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. Claim 9 has been canceled to address this objection. Accordingly, withdrawal of the objection to the specification is respectfully requested.”

Response: 
Applicant’s arguments have been fully considered and are persuasive, the objections to the Specification have been withdrawn. 

Regarding Claim objections: 
Applicant’s argument: 
“Claim 6 is objected to because of informalities. Claim 6 has been amended to address this objection. Accordingly, withdrawal of the objection to the claims is respectfully requested.”

Response: 
Applicant’s arguments have been fully considered and are persuasive, the objection to claim 6 has been withdrawn.  

Regarding Claim Rejections under 35 U.S.C. 112
Applicant’s argument: 
“Claims 1-9 are rejected under 35 U.S.C. §112, second paragraph, as allegedly being indefinite. Claim 9 has been canceled and the claims have been amended to more particularly point out and distinctly claim the subject matter. Accordingly, withdrawal of the rejection is respectfully requested.”

Response: 
Applicant’s arguments have been fully considered but they are not persuasive. The previous grounds of 112(b) rejection have been withdrawn due to claim amendments, however, claims 1-8 remain rejected to under 35 U.S.C. 112(b), as necessitated by amendments. Please see pages 2-3 of this office action for more detail. 

Regarding 35 U.S.C. 101 Rejections
Applicant’s argument: 
“Claims 1-9 are rejected under 35 U.S.C. §101 as allegedly being directed to an abstract idea without significantly more. Claim 9 has been canceled and claims 1 and 5 have been amended to recite "acquir[ing] a plurality of pieces of input data." Assuming arguendo that the claims recite an abstract idea, at least this feature of claims 1 and 5 amounts to significantly more than the abstract idea. Accordingly, withdrawal of the rejection is respectfully requested.”

Response: 
Applicant’s arguments have been fully considered but they are not persuasive. Claims 1-8 remain rejected to under 35 U.S.C. 101. The following limitation – 
"acquir[ing] a plurality of pieces of input data."
is an additional element interpreted to be recitation of insignificant extra solution activity of data gathering. MPEP 2106(d)(II) has been relied upon as Berkheimer evidence to prove that the recitation of insignificant extra solution activity is well-understood, routine, and conventional. Please see pages 3-6 of this office action for a detailed analysis of claim 1, including the limitation above. 

Regarding 35 U.S.C. 102 Rejections 
Applicant’s argument: 
“The Office Action asserts on page 12 that Du discloses learning parameters in paragraphs [0029, 38]. Assuming arguendo that Du discloses this feature, Du does not appear to disclose learning as claimed. 
Du does not appear to disclose: 
learn[ing] parameters of the encoder and the decoder so that a  value of an evaluation function indicating a difference between a label among the plurality of labels and a decision label among the decision  labels becomes the lowest, the label corresponding to input data  among the acquired plurality of pieces of input data, the decision label  corresponding to the input data, 
as claimed. Thus, at least the noted feature of claims 1 and 5 distinguishes over Du. 
Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claimed invention, arranged as in the claim. In view of the distinction of claims 1 and 5 noted above, at least one claimed element is not present in Du. Thus, Du does not anticipate claims 1 and 5. 
Claims 3 and 7 depend from claims 1 and 5, respectively, and so at least similarly distinguish over Du. Thus, Du also does not anticipate claims 3 and 7. 
In view of the foregoing, the rejection of claims 1, 3, 5, 7, and 9 is improper. Accordingly, withdrawal of the rejection is respectfully requested.”

Response: 
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection of claim 9 has been withdrawn because claim 9 has been canceled. 

 

Regarding 35 U.S.C. 103 Rejections 
Applicant’s argument: 
“Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. In view of the distinction of claims 1 and 5 noted above, at least one claimed element is not present in the asserted combination of references. Thus, the Office Action fails to establish a prima facie case of obviousness vis-à-vis claims 1 and 5.”

Response: 
As mentioned above, Wang has been relied upon to teach the limitations of independent claims 1 and 5, as necessitated by amendments to these claims. Thus, Claims 1 and 5 remain rejected to under 35 USC 102 because Wang teaches all limitations of these claims, as explained above. Therefore, Wang, the combination of Wang and Draelos, and the combination of Wang and Celikyilmaz are not deficient. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125